Citation Nr: 0700564	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from November 2004 and May 2005 rating decisions, in 
which the RO, inter alia, granted the veteran service 
connection for PTSD with a 50 percent rating, effective July 
20, 2004, and denied the veteran a TDIU.  The veteran filed a 
notice of disagreement (NOD) with the initial rating assigned 
for PTSD in January 2005, and the RO issued a statement of 
the case (SOC) in the same month.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2005.

As regards the claim for a TDIU, the veteran filed a NOD in 
June 2005, the RO issued a SOC that same month, and the 
veteran filed a substantive appeal in August 2005.

Because the claim for a higher rating for  PTSD involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized the claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Considering the appeal in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim for a higher rating for PTSD has  not been 
accomplished.  In this regard, the Board notes that the RO 
furnished notice letters in connection with the claims for 
service connection for PTSD (in August 2004) and the claim 
for a TDIU (March 2005).  However,  since the grant of 
service connection for PTSD, the RO has not provided the 
veteran VCAA-compliant notice pertinent to the claim for a 
higher initial rating for PTSD.  

As action by the RO is required to satisfy the notification 
provisions of the VCAA (see  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003), a remand of the claim for a higher initial rating for 
full compliance with the VCAA's notice requirements is 
warranted.  The Board also points out that, as any decision 
with respect to the aforementioned claim for a higher initial 
rating for PTSD may affect the veteran's TDIU claim, the 
claim for a TDIU is inextricably intertwined with the claim 
for a higher initial rating.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As both 
claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as 
well.

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claims for a higher rating for PTSD 
and for a TDIU, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession (of 
which he was not previously notified).  The RO should also 
ensure that its letter meets the notice requirements of 
Dingess/Hartman, cited to above, as regards the five elements 
of a claim for service connection-specifically, as regards 
disability rating and effective date-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for a higher initial rating for PTSD, 
the RO should continue to consider whether "staged rating" 
(assignment of different ratings based on distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his attorney VCAA-compliant corrective 
notice specific to the claims on appeal-
the claim for an initial higher rating for 
PTSD, and the claim for a TDIU.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate each claim.  To ensure that 
the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should include a request 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of record.  
The letter should also include a summary of 
the evidence currently of record that is 
pertinent to each claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman, cited to above, as regards 
notice pertinent to the five elements of a 
claim for service connection, as 
appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for a higher initial rating for PTSD 
should include continued consideration of 
whether staged rating, pursuant to 
Fenderson (cited to above), is warranted.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his attorney an appropriate 
supplemental SOC (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

